Citation Nr: 1209454	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  06-28 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for headaches, to include as due to exposure to toxic substances.

2.  Entitlement to service connection for dizzy spells, to include as due to exposure to toxic substances or as secondary to headaches.

3.  Entitlement to service connection for a gastric disorder, to include as due to exposure to toxic substances or as secondary to headaches.

4.  Entitlement to service connection for residuals of stroke, to include as due to exposure to toxic substances or as secondary to headaches.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from July 1967 to November 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Seattle, Washington, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In February 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In March 2009 and July 2010, the Board remanded this case for further evidentiary development.  The issues have been recharacterized as indicated on the title page to comport with the evidence of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board's July 2010 remand instructed the RO to schedule the Veteran for a VA neurology examination in order to obtain an opinion regarding a relationship between his headaches and his active service, to include any exposure in service to toxic substances.

The Veteran underwent VA neurology examination in August 2010.  The examiner opined that the Veteran's tension headaches are less likely than not caused by or a result of his military service.  However, the examiner failed to consider or discuss the Veteran's in-service exposure to toxic substances when rendering this opinion.

When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran must be scheduled for a new VA neurology examination to obtain a probative opinion regarding the relationship between his current headaches and any incident of his military service, taking into account his exposure to toxic substances in service.

There is no opinion currently of record which addresses the documented reports of dizzy spells in service.  The Veteran must be scheduled for a VA neurology examiner to obtain an opinion regarding the relationship between the Veteran's current dizzy spells and any incident of his military service, taking into account the dizzy spells noted by the Veteran on in-service reports of medical history in June 1967 and July 1967.  

The Veteran claims that his dizzy spells, gastric disorder, and residuals of stroke are secondary to his headaches.  There is no competent medical evidence of record addressing the relationship, if any, between his headaches and the other claimed disabilities (none of which, at this point in time are service connected).  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1.  Schedule the Veteran for a VA neurology examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current headaches are related to any incident of his military service.  The examiner is to specifically consider and address the Veteran's exposure to toxic substances in service, including fuels, oils, and lead-based paint.  A complete rationale for all opinions expressed must be provided.

The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current dizzy spells are related to any incident of his military service.  The examiner is to specifically consider and address the dizzy spells noted by the Veteran on in-service reports of medical history in June 1967 and July 1967.  A complete rationale for all opinions expressed must be provided.


The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current dizzy spells, gastric disorder and residuals of stroke are caused or aggravated by his headaches.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claims for service connection for headaches; followed by the claims on appeal for service connection for dizzy spells, for a gastric disorder, and for residuals of stroke.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

